DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2005/0053342 A1 by Melton et al. in view of U.S. PGPub 2017/0261696 A1 by Compton et al.
Regarding claims 1, 2, Melton teaches (with references to Fig. 5) a fiber optic connector, comprising: a connector assembly (52) comprising a connector assembly housing (connector body 52a), a ferrule (connector ferrule 52b) and a resilient member (spring 52c) for biasing the ferrule forward; 
a body (shroud 60) for securing a portion of the connector assembly, the body comprising a barrel portion (cylinder portion, not numbered, to the left of a shoulder 60d as illustrated in Fig. 5a) and a shoulder (60d); 

a connector sleeve assembly comprising a housing (crimp housing of one or more half-shells 55a) with a passageway (56b, Fig. 6b) between a first end and a second end (first and second ends 55b, 55c, Fig. 6b) and a ferrule sleeve (a ferrule holder, not numbers, see para. [0034]), and the housing having one or more features configured for attaching to the connector assembly (a rectangular passageway 57b of the half shell 55a holds a portion of connector body 52a therein and inhibits the rotation between connector assembly 52 and the crimp assembly, see Fig. 6b and para. [0040]), wherein the ferrule of the connector assembly is at least partially disposed in the ferrule sleeve when assembled (must be true since the ferrule holder, by its name, discloses a function of holding the ferrule); and a housing comprising a threaded portion (coupling nut 64 with external threads).  Melton does not teach a balancing resilient member for biasing the housing to a forward position.  
Compton also teaches ferrule-based fiber optic connectors comprising a connector assembly 52, a body 155 having at least one shell 155a (as shown two shells 155a that form the body), a crimp band 157, a connector sleeve assembly 136, a ferrule 52b in a ferrule holder (not visible), a resilient member 52c for biasing the ferrule forward (as indicated by arrows in various drawings), a balancing resilient member 130 for biasing a housing 133 of a connector sleeve assembly 136 to a forward position (para. [0043]). The balancing resilient member has a predetermined resilient force that is greater than a friction force required for displacement of the ferrule within the ferrule sleeve, which is useful for hardened fiber optic connectors that mate directly to hardened plug connectors and allows a compact footprint for fiber optic connectors since the spatial arrangement is more compact than the prior art.  It thus would have been obvious to one having ordinary skill in the art to modify Melton’s invention by using the balancing resilient member, e.g., disposing it behind a flange of the crimp housing 55 in 
Regarding claim 3, Compton further suggests the balancing resilient member comprises a predetermined resilient force that is greater than the friction force required for displacement of the ferrule within the ferrule sleeve (see para. [0044]), and the predetermined resilient force is 2.5 Newton or greater when assembled (see para. [0045]) since the friction forces required for displacement of a ferrule within a ferrule sleeve may vary by the connector type.
Regarding claim 4, Compton further suggests the ferrule has a diameter of about 2.5 millimeters for use in an SC connector assembly and the predetermined resilient force is 5 Newton or greater (see para. [0046]) since the friction forces required for displacement of a ferrule within a ferrule sleeve may vary by the connector type.
Regarding claim 5, Compton further suggests the ferrule has a diameter of about 1.25 millimeters for use in an LC connector assembly and the predetermined resilient force is 2.5 Newton or greater (see para. [0046]) since the friction forces required for displacement of a ferrule within a ferrule sleeve may vary by the connector type.
Regarding claim 6, Compton further suggests the connector sleeve assembly comprises a latch 133a, and the balancing resilient member biases the connector sleeve assembly forward with the latch engaging the connector assembly when assembled (see Figs. 5, 6 and description), in order to snap over and secure the connector assembly 52.
Regarding claim 7, Compton further suggests a portion of the balancing resilient member 130 is disposed radially outward of the connector assembly 52 (see para. [0073]) to allow contact with outer most portion of the housing 133 and more evenly apply a biasing force.

Regarding claim 9, Compton further suggests the assembled fiber optic connector comprises a portion of the balancing resilient member 130 contacting a portion 133 of the connector sleeve assembly 136 (as illustrated in Fig. 11 and also recited in claims 8, 25 of Compton) so as to allow the resilient member to bias the connector sleeve assembly forward.
Regarding claim 10, Melton further teaches the housing of the connector sleeve assembly comprises a first portion and a second portion (alignment portions or fingers 61a, 61b, Figs. 5a, 5b), wherein the first portion comprises one or more first protrusions on a first side for alignment (on an upper side as shown in Fig. 5b, an alignment indicia 60c for aligning with complimentary alignment indicia 30c disposed on receptacle 30) and one or more second protrusions on a second side for alignment (on a lower side as shown in Fig. 5b, two protrusions, not numbered, define a flat channel between them, for receiving and aligning with a flat surface of a mating connector assembly).
Regarding claim 11, Compton further suggests using a ferrule holder, in addition to a ferrule sleeve 135, and wherein the resilient member of the connector assembly biases the ferrule holder and the ferrule forward when assembled as stated in claims 9, 26 of the Compton publication.
Regarding claim 12, Compton further suggests a female coupling housing 164 comprising an opening for receiving a complimentary connector, i.e., for receiving a male plug connector 5 within the front end opening for direct optical mating.
Regarding claim 13, Melton further teaches the connector assembly further comprising a housing (presumes to be “a connector assembly housing” recited in claim 1) and the connector assembly being an SC connector assembly (an industry standard SC type connector assembly 52 in Fig. 5).
Regarding claim 14, Melton teaches the crimp band 54 as stated above.

Regarding claim 16, Melton further teaches the fiber optic cable further comprises strength members (strength components 44) secured to a cable attachment region (half-pipe passageways 56a and 56b preferably include at least one rib 56c for securely clamping optical component 42 and strength components 44 after crimp band 54 is crimped).
Regarding claim 17, Melton further teaches a tensile element of the fiber optic cable being a plurality of tensile yarns (strength members 134 such as aramid fibers or fiberglass rovings) attached between an outer barrel of the body (52) and a crimp band (54) as illustrated in Fig. 14b, or one or more strength components disposed between a first shell and a second shell of the body (half-pipe passageways 56a and 56b of the half-shells 55a preferably include at least one rib 56c for securely clamping optical component 42 and strength components 44 after crimp band 54 is crimped).
Regarding claim 18, Melton further teaches two half-shells 55a secured by the crimp band 54 as stated above.
Regarding claim 19, Melton further teaches the fiber optic cable has an optical fiber (optical waveguide 46, Fig. 6a) having a buffer layer (buffer tube 43, Fig. 6a) with a portion disposed in the body (52b) and the connector assembly (52) as illustrated in Fig. 6c.
Regarding claim 20, Melton further teaches a cable boot 66.
Regarding claims 21, 22, 31, Melton teaches (with references to Fig. 5) a fiber optic connector, comprising: a connector assembly (52) comprising a connector assembly housing (connector body 52a), a ferrule (connector ferrule 52b) and a resilient member (spring 52c) for biasing the ferrule forward; a body (shroud 60) for securing a portion of the connector assembly, the body comprising a barrel portion (cylinder portion, not numbered, to the left of a shoulder 60d as illustrated in Fig. 5a) and a shoulder (60d); an internal compliant member (O‐ring 59), the internal compliant member disposed about the 
Melton does not teach a housing comprising a threaded portion, wherein the threaded portion comprises internal threads on the housing (recited in claims 21 and 31).  Melton instead teaches a housing comprising an external threads (coupling nut 64), which engage the coupling nut 64 with complimentary internal threads of a receptacle 30 to make the optical connection as shown in FIG. 3c.  It would have been obvious to one having ordinary skill in the art to modify Melton’s invention by substituting a coupling nut with internal threads for the coupling nut 64, acting as a receptacle with an opening, for when the connector by Melton is to be coupled with another plug, connector, or the like having complimentary external threads, since rearrangement of parts disclosed by prior art by itself is insufficient to support nonobviousness of the claimed invention when there is reason for the worker in the art to make the necessary or desired changes.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Melton further does not teach a balancing resilient member for biasing the housing to a forward position.  Compton also teaches ferrule-based fiber optic connectors comprising a connector assembly 52, a body 155 having at least one shell 155a (as shown two shells 155a that form the body), a crimp band 157, a connector sleeve assembly 136, a ferrule 52b in a ferrule holder (not visible), a resilient member 52c for biasing the ferrule forward (as indicated by arrows in various drawings), a balancing 
Regarding claim 23, Compton further suggests the ferrule has a diameter of about 2.5 millimeters for use in an SC connector assembly and the predetermined resilient force is 5 Newton or greater (see para. [0046]) since the friction forces required for displacement of a ferrule within a ferrule sleeve may vary by the connector type.
Regarding claim 24, Compton further suggests the ferrule has a diameter of about 1.25 millimeters for use in an LC connector assembly.
Regarding claim 25, Compton further suggests the connector sleeve assembly comprises a latch 133a, and the balancing resilient member biases the connector sleeve assembly forward with the latch engaging the connector assembly when assembled (see Figs. 5, 6 and description), in order to snap over and secure the connector assembly 52.
Regarding claim 26, Compton further suggests a portion of the balancing resilient member 130 is disposed radially outward of the connector assembly 52 (see para. [0073]) to allow contact with outer most portion of the housing 133 and more evenly apply a biasing force.
Regarding claim 27, Melton further teaches the housing of the connector sleeve assembly comprises a first portion and a second portion (alignment portions or fingers 61a, 61b, Figs. 5a, 5b), 
Regarding claim 28, Compton further suggests a stop (stop ledge 164a) for the connector sleeve assembly for preventing insertion of the larger alignment finger into the female coupling housing 164 past the stop ledge 164a.
Regarding claim 29, Compton further suggests the assembled fiber optic connector comprises a portion of the balancing resilient member 130 contacting a portion 133 of the connector sleeve assembly 136 (as illustrated in Fig. 11 and also recited in claims 8, 25 of Compton) so as to allow the resilient member to bias the connector sleeve assembly forward.
Regarding claim 30, Compton further suggests using a ferrule holder, in addition to a ferrule sleeve 135, and wherein the resilient member of the connector assembly biases the ferrule holder and the ferrule forward when assembled as stated in claims 9, 26 of the Compton publication.
Regarding claim 32, Melton further teaches the connector assembly is an SC connector assembly (an industry standard SC type connector assembly 52 in Fig. 5).
Regarding claim 33, Melton teaches the crimp band 54 as stated above.
Regarding claim 34, Melton teaches a portion of a cable assembly further comprising a fiber optic cable (40) attached to the fiber optic connector.
Regarding claim 35, Melton further teaches the fiber optic cable further comprises strength members (strength components 44) secured to a cable attachment region (half‐pipe passageways 56a and 56b preferably include at least one rib 56c for securely clamping optical component 42 and strength components 44 after crimp band 54 is crimped).

Regarding claim 37, Melton further teaches two half‐shells 55a secured by the crimp band 54 as stated above.
Regarding claim 38, Melton further teaches the fiber optic cable has an optical fiber (optical waveguide 46, Fig. 6a) having a buffer layer (buffer tube 43, Fig. 6a) with a portion disposed in the body (52b) and the connector assembly (52) as illustrated in Fig. 6c.
Regarding claim 39, Melton further teaches a cable boot 66.
Regarding claim 40, Melton teaches a fiber optic connector, comprising: a connector assembly comprising a connector assembly housing (connector body 52a), a ferrule (connector ferrule 52b) and a resilient member (spring 52c) for biasing the ferrule forward; a body (shroud 60) for securing a portion of the connector assembly, the body comprising a barrel portion (cylinder portion, not numbered, to the left of a shoulder 60d as illustrated in Fig. 5a) and a shoulder (60d); an internal compliant member (O‐ring 59), the internal compliant member disposed about the barrel portion of the body and abutting the shoulder of the body (the O‐ring 59 is seated in the groove 62); a connector sleeve assembly comprising a housing (crimp housing of one or more half‐shells 55a) and a passageway (56b, Fig. 6b) between a first end and a second end (first and second ends 55b, 55c, Fig. 6b), and a ferrule sleeve (a ferrule holder, not numbers, see para. [0034]), wherein the ferrule is at least partially disposed in the ferrule sleeve when assembled (must be true since the ferrule holder, by its name, discloses a function of holding the ferrule). 

Melton further does not teach the housing has one or more latch arms, a balancing resilient member for biasing the connector sleeve assembly to a forward position and the one or more latch arms configured for engaging the connector assembly when assembled, and the balancing resilient member comprising a predetermined resilient force that is greater than the friction force required for displacing the ferrule within the ferrule sleeve.  Compton also teaches ferrule-based fiber optic connectors comprising a connector assembly 52, the connector sleeve assembly comprises a latch 133a, and the balancing resilient member biases the connector sleeve assembly forward with the latch engaging the connector assembly when assembled (see Figs. 5, 6 and description), in order to snap over and secure the connector assembly 52, a body 155 having at least one shell 155a (as shown two shells 155a that form the body), a crimp band 157, a connector sleeve assembly 136, a ferrule 52b in a ferrule holder (not visible), a resilient member 52c for biasing the ferrule forward (as indicated by arrows in various drawings), a balancing resilient member 130 for biasing a housing 133 of a connector sleeve assembly 136 to a forward position (para. [0043]), a ferrule sleeve 135 in addition to a ferrule holder (not visible), wherein the biasing resilient member 130 has a predetermined resilient force that is greater than the 
Regarding claims 41, 42, Melton teaches a fiber optic connector, comprising: a connector assembly comprising a connector assembly housing (connector body 52a), a ferrule (connector ferrule 52b) and a resilient member (spring 52c) for biasing the ferrule forward; a body (shroud 60) for securing a portion of the connector assembly, the body comprising a barrel portion (cylinder portion, not numbered, to the left of a shoulder 60d as illustrated in Fig. 5a) and a shoulder (60d); an internal compliant member (O‐ring 59), the internal compliant member disposed about the barrel portion of the body and abutting the shoulder of the body (the O‐ring 59 is seated in the groove 62); a connector sleeve assembly comprising a housing (crimp housing of one or more half‐shells 55a) comprising a passageway (56b, Fig. 6b) between a first end and a second end (first and second ends 55b, 55c, Fig. 6b) of the housing, and a ferrule sleeve (a ferrule holder, not numbers, see para. [0034]), wherein the ferrule is at least partially disposed in the ferrule sleeve when assembled (must be true since the ferrule holder, by its name, discloses a function of holding the ferrule).
Melton does not teach a female coupling housing comprising an opening having a threaded portion, i.e., internal threads on the housing.  Melton instead teaches a housing comprising an external threads (male coupling nut 64), which engage the coupling nut 64 with complimentary internal threads of a receptacle 30 to make the optical connection as shown in FIG. 3c.  It would have been obvious to 
Melton further does not teach the housing has one or more latch arms, a balancing resilient member for biasing the connector sleeve assembly to a forward position and the one or more latch arms configured for engaging the connector assembly when assembled, and the balancing resilient member comprising a predetermined resilient force that is greater than the friction force required for displacing the ferrule within the ferrule sleeve.  Compton also teaches ferrule-based fiber optic connectors comprising a connector assembly 52, the connector sleeve assembly comprises a latch 133a, and the balancing resilient member biases the connector sleeve assembly forward with the latch engaging the connector assembly when assembled (see Figs. 5, 6 and description), in order to snap over and secure the connector assembly 52, a body 155 having at least one shell 155a (as shown two shells 155a that form the body), a crimp band 157, a connector sleeve assembly 136, a ferrule 52b in a ferrule holder (not visible), a resilient member 52c for biasing the ferrule forward (as indicated by arrows in various drawings), a balancing resilient member 130 for biasing a housing 133 of a connector sleeve assembly 136 to a forward position (para. [0043]), a ferrule sleeve 135 in addition to a ferrule holder (not visible), wherein the biasing resilient member 130 has a predetermined resilient force that is greater than the friction force required for displacement of a ferrule 52b of the connector assembly 52 within the ferrule sleeve 135 of the connector sleeve assembly 136 to provide a ferrule retraction balancing construction.  This design is useful for hardened fiber optic connectors that mate directly to hardened plug connectors and allows a compact footprint for fiber optic connectors since the spatial arrangement is more compact 
Regarding claim 43, Compton further suggests the balancing resilient member comprises a predetermined resilient force that is greater than the friction force required for displacement of the ferrule within the ferrule sleeve (see para. [0044]), and the predetermined resilient force is 2.5 Newton or greater when assembled (see para. [0045]) since the friction forces required for displacement of a ferrule within a ferrule sleeve may vary by the connector type.
Regarding claim 44, Compton further suggests the ferrule has a diameter of about 2.5 millimeters for use in an SC connector assembly and the predetermined resilient force is 5 Newton or greater (see para. [0046]) since the friction forces required for displacement of a ferrule within a ferrule sleeve may vary by the connector type.
Regarding claim 45, Compton further suggests the ferrule has a diameter of about 1.25 millimeters for use in an LC connector assembly and the predetermined resilient force is 2.5 Newton or greater (see para. [0046]) since the friction forces required for displacement of a ferrule within a ferrule sleeve may vary by the connector type.
Regarding claim 46, Compton further suggests the connector sleeve assembly 136 optionally includes an orientation rail 139 (FIG. 18) for allowing connector assembly 52 of female hardened plug connector 150 to be assembled into the connector sleeve assembly 136 in only a single orientation, wherein the orientation rail 139 has a profile that only allows a narrow end of connector body 52a to abut the orientation rail 139 during assembly.
Regarding claims 47, 48, Melton teaches a method of assembling a fiber optic connector, comprising: providing a connector assembly (52) comprising a connector assembly housing (connector 
Melton does not teach a step of assembling the connector sleeve assembly into a female coupling housing, i.e., internal threads on the housing.  Melton instead teaches assembling the connector sleeve into a housing comprising an external threads (male coupling nut 64, Fig. 7), which engage the coupling nut 64 with complimentary internal threads of a receptacle 30 to make the optical connection as shown in FIG. 3c.  It would have been obvious to one having ordinary skill in the art to modify Melton’s invention by substituting a coupling nut with internal threads for the coupling nut 64, acting as a receptacle with an opening, for when the connector by Melton is to be coupled with another plug, connector, or the like having complimentary external threads, since rearrangement of parts disclosed by prior art by itself is insufficient to support nonobviousness of the claimed invention when there is reason for the worker in the art to make the necessary or desired changes.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Melton further does not teach the housing has one or more latch arms, and a step installing a balancing resilient member for biasing the connector sleeve assembly to a forward position with the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP5432879 discloses a connector having an O-ring 76 provided between a spring 74 and a second shoulder 70, where the spring 74 biases a connector body 22.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883